108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Emmett MITCHELL, Appellant,v.MCDONNELL DOUGLAS CORPORATION, Appellee.
No. 96-2691.
United States Court of Appeals, Eighth Circuit.
Submitted March 6, 1997.Filed March 11, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Emmett Mitchell appeals the district court's1 dismissal with prejudice of his discrimination action for his repeated failure to attend his deposition.  Having reviewed the record and the parties' briefs, we conclude that the district court did not abuse its discretion in dismissing Mitchell's action pursuant to Federal Rule of Civil Procedure 37(d).  See Boogaerts v. Bank of Bradley, 961 F.2d 765, 768 (8th Cir.1992) (per curiam);  Anderson v. Home Ins. Co., 724 F.2d 82, 84 (8th Cir.1983).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri